 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ Coty Messenger Service, Inc and Local 38-A,Service Employees International Union, AFL-CIO Case 2-CA-1804624 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 July 1983 Administrative Law JudgeHarold B Lawrence issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2The judge found, and we agree, that a bargain-ing order is warranted to remedy the Respondent'sextensive and pervasive unfair labor practices Wefind, as did the judge, that the Union has signed au-thorization cards from a majority of the Respond-ent's employees on 22 April 1981,3 and that theRespondent repeatedly violated Section 8(a)(1) ofthe Act by implementing a bonus plan on 6 Mayand promising increased benefits to discourage em-ployees from supporting the Union, by threateningto close its business if the Union won the election,by threatening to discharge employees for support-ing the Union, by interrogating employees regard-ing their union activities, and by influencing aformer employee to ignore a validly served Boardsubpoena The judge also found, and we agree, thatthe Respondent violated Section 8(a)(3) and (1) ofthe Act when on 24 April it discharged employeeAnthony Caravello for his activities on behalf ofthe UnionIn finding that a bargaining order is the appro-priate remedy in this proceeding, we wish to ex-plain in more detail why this remedy is warrantedby the circumstances hereIn determining whether a bargaining order iswarranted to remedy the Respondent's misconduct' The Respondent has excepted to some of the Judge s credibility findings The Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 We modify the recommended Order to substitute Anthony Caravello s name for that of Joseph Dunst in par 2(b) of the recommendedOrder3 All dates are in 1981 unless otherwise specifiedin this case, we apply the test set out in NLRB vGissel Packing Co, 395 U S 575 (1969) There, theCourt described two types of situations where bar-gaining orders are appropriate (1) "exceptional"cases marked by "outrageous" and "pervasive"unfair labor practices, and (2) "less extraordinary"cases marked by "less pervasive" practices 4 TheCourt thus approved the Board's use of a bargain-ing order in "less extraordinary" cases where theemployer's unlawful conduct has a "tendency toundermine [the union's] majority strength andimpede the election processes "5 In such cases, theCourt indicated that when the Respondent's unfairlabor practices are less flagrant and at one time theunion had majority support among unit employees,the Board may considerthe extensiveness of an employer's unfair prac-tices in terms of their past effect on electionconditions and the likelihood of their recur-rence in the future If the Board finds that thepossibility of erasing the effects of past prac-tices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies,though present, is slight and that employeesentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order shouldissue 6In considering the Respondent's conduct in thiscase, the judge did not indicate whether he consid-ered its action as "outrageous" or as "less extraor-dinary" We believe that the Respondent's unfairlabor practices fall into at least the second catego-ryHere, as found by the judge, shortly after theUnion began its organizational activities in thespring of 1981, the Respondent conducted an an-tiunion campaign designed to discourage its em-ployees from supporting the Union On 24 April,the Respondent discharged the primary union orga-nizer, Anthony Caravello, for his union activitiesThen, on 6 May, 2 days after the charge in thiscase was filed, the Respondent implemented a newbonus plan, paying a $15 weekly bonus to any mes-senger who reported for work on time on all 5days of the week In a meeting with its messengers,the Respondent Vice President Richard Cotognodirectly linked the new bonus plan to the Union'sorganizational campaign Thus, as found by thejudge, he told the employees that he was givingthem the extra money "to stop the Union" and to4 Glue!, supra at 613-6145 Id at 6146 Id at 614-615272 NLRB No -42 J COTY MESSENGER SERVICE269induce the employees "to keep quiet about theUnion"In another incident, the Respondent held a meet-ing with its messengers for the purpose of compar-ing the benefits offered by the Respondent withthose employees might expect to get if the Unionbecame the representative In this meeting, Co-togno distributed what the Respondent contendedwas an informational list of current benefits How-ever, as the Respondent concedes, there were itemson the list, including medical insurance, which themessengers were not receiving at the time Thejudge found, and we agree, that the list was apromise of additional benefits to induce the messen-gers to abandon their support for the UnionDuring this same period, the Respondent threat-ened and interrogated three employees Cotognothreatened employee Miguel Rodriquez by tellinghim that his job depended on his refraining fromjoining the Union Further, on at least three occa-sions, in separate conversations which Caravelloand employee Edward Blunnie, Cotogno threat-ened that the Respondent would close its doors ifthe Union won the election In the same conversa-tions, Cotogno also interrogated Caravello andBlunnie about their union activities 7 We note, asdid the judge, the coercive effect Cotogno's inter-rogation had on Blunnie The day after he wasquestioned by Cotogno, Blunnie told Cotogno thathe was getting out of the Union Finally, the Re-spondent engaged in additional unlawful conductwhen, in July 1982, Cotogno advised Blunnie toignore a validly served Board subpoena to appearin the instant proceedingsIt is significant to our decision to issue a bargain-ing order that these violations were serious Wefind that the Respondent's implementation of thebonus plan and the promise of increased benefitswas a "deliberately embarked upon course ofaction designed to convince the employees thattheir demands [would] be met through direct deal-ing with Respondent and that union representationcould in no way be advantageous to them Obvi-ously such conduct must, of necessity, have astrong coercive effect on the employees' freedomof choice, serving as it does to eliminate, by unlaw-ful means and tactics, the very reason for a union'sexistence "8 We further find that the natural and7 Chairman Dotson, relying on Rossmore House, 269 NLRB 1176(1984), dissents from the adoption of the judge s findings that the questoning of Caravello, a known union adherent, about the distribution ofleaflets violated Sec 8(a)(1) of the Act Member Hunter agrees with thefinding of violations here because the questions about the leaflets wereimmediately followed by threats from Cotogno to close the business Inthis context, he finds the questions about the leaflets to be unlawful interrogations8 Teledyne Dental Products Corp , 210 NLRB 435 (1974)likely result of Cotogno's threat to close the busi-ness was to reinforce employees' fear that theywould lose employment if they persisted in unionactivity This fear was magnified by the Respond-ent's discharge of known union supporter Cara-vello, an unlawful action which went "to the veryheart of the Act" by threatening employees withthe loss of their jobs for engaging in union activi-ty 9 It has long been established that the threat ofloss of employment, discharge of union adherents,and the threat of plant closure, all of which oc-curred here, are likely to have a lasting inhibitiveeffect on a significant portion of the work force,destroying election conditions, and are therefore"hallmark" violations, supporting the issuance of abargaining order absent significant mitigating cir-cumstances 10 No such circumstances exist in thiscase 11These violations were committed primarily bythe Respondent's vice president, secretary andtreasurer, Richard Cotogno, whose position clearlyserved to reinforce and increase in the minds of theemployees the seriousness of the Respondent's ac-tions particularly since this is a family-run businessand Cotogno's brothers are president and executivevice president, respectively Furthermore, the Re-spondent's unfair labor practices took place in arelatively small unit of approximately 31 employ-ees, magnifying the coercive impact of the Re-9 NLRB v Entwistle Mfg Co, 120 F 2d 532, 536 (4th Cir 1941)7° Martin City Ready Mix, 264 NLRB 450 (1982), Highland Plastics,256 NLRB 146 (1981) See also NLRB v Jamaica Towing, 632 F 2d 208212-213 (2d Cir 1980), where, although the Second Circuit denied enforcement of the Board s bargaining order, it expressly recognized thatthreats of plant closure, "the grant of benefits to employees, ' or the "discharge of union adherents in violation of Section 8(a)(3)" were all 'hallmark which, if known to the employees, were serious enough to warrant a bargaining order Additionally several other circuits citing Jamaica Towing have found that these kinds of unfair labor practices constitutehallmark violations See, e g, NLRB v Town & Country Supermarkets,666 F 2d 1294, 1305 (10th Cu- 1981) (loss of employment due to unionactivity) J J Newberry Co v NLRB, 645 F 2d 148 (2d Or 1981) Omproper grant of significant economic benefits)" Member Hunter notes that the Respondent here argues that employee turnover is a mitigating factor which compels the denial of a bargainmg order in this case In Marchese Metal 270 NLRB 293 (1984), MemberHunter stated that while he does not necessarily concur with the positionof the Second Circuit Court of Appeals regarding the relevance of turnover, even assuming its relevance, a bargaining order was warranted inthat case He finds this view equally applicable here The Respondentcontends that 19 of its 31 employees left its employ between 22 Apnl-1or 2 days after the Respondent commenced its unlawful activityŠand thehearing before the judge Thus, as the Respondent acknowledges, thisturnover occurred during the time of the unfair labor practices, the lastof which occurred in July, the month of the hearing In Member Hunter's view this factor, as well as the kind of unfair labor practices comnutted by the Respondent, distinguish this case from Jamaica Towing,supra Thus, here the unfair labor practices are both pervasive and manyof them "hallmark" violations which are likely to have a lasting inhibitive effect on a substantial percentage of the work force NLRB v Jamaica Towing, 632 F 2d at 212-213 Finally, to the extent that the Respondent's business is one which is normally marked by high turnoverMember Hunter would find that this factor alone, would not warrant thedental of the remedy of a bargaining order 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's conduct and making a fair electiondoubtful, if not impossible.In light of the violations found, we conclude thatthe possibility of erasing the effects of the Re-spondent's unfair labor practices and of conductinga fair rerun election by the use of traditional reme-dies is slight. We further conclude that the employ-ees' representation desires, once expressed throughauthorization cards would, on balance, be protect-ed better by our issuance of a bargaining orderthan by traditional remedies. Accordingly, weadopt the judge's recommended Order, as modifiedbelow, requiring the Respondent to bargain withthe Union as the duly designated representative ofa majority of its employees in the unit found appro-priate for purposes of collective bargaining effec-tive 22 April 1981, the date by which the Unionacquired authorization cards from a majority ofemployees in the unit after the Respondent hadcommenced its unlawful course of conduct.' 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, J. Coty Messenger Service, New York,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(b)."(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all personnel records and memoranda regard-ing Anthony Caravello and all records necessary toanalyze the amount of backpay due under theterms of this Order."2.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, concurring in part and dis-senting in part.I agree with my colleagues that the Respondentviolated Section 8(a)(3) of the Act by dischargingAnthony Caravello 1 and Section 8(a)(1) by imple-menting a bonus plan, by threatening to close itsbusiness, by interrogating employees, and by prom-ising to grant benefits. However, I do not agreewith my colleagues concerning the following inci-dents:12 Washington Beef Producers, 264 NLRB 1163 (1982), Warehouse Gro-ceries Management, 256 NLRB 64 (1981), Drug Package Co, 228 NLRB108 (1977), In finding that the Respondent knew of Caravello's union activities,the judge applies the "small plant" doctrine In agreeing with the judgethat the Respondent unlawfully discharged Caravello, I do not rely onthe "small plant" doctrine1.I disagree with the majority's findings that inApril the Respondent through its vice presidentCotogno told employee Miguel Rodriquez that hisjob depended on his refraining from joining theUnion. Rodriquez testified that Cotogno told him ifhe did not join the Union he could have his jobback. However, during cross-examination it wasmade clear that Rodriquez was working for theRespondent at the time of the conversation. Rodri-quez then testified that Cotogno told him "if Idon't join the Union, the Labor Board, I get firedfrom my job." Despite the conflicting and veryconfusing testimony, my colleagues adopt thejudge's conclusion that the Respondent unlawfullythreatened Rodriquez. The record contains noother evidence that Rodriquez was threatened. Inlight of this and the fact that the judge specificallydiscredited Caravello's testimony that he was toldthat he could have his job back if he convincedother employees to downplay the Union, I wouldnot find that the Respondent threatened to dis-charge employees if they supported the Union.2.Further, I would not find, as do my col-leagues, that Cotogno interrogated Caravello inearly spring 1981 and again in April about theunion flyers being circulated. Caravello was anactive union supporter. He attended union meetingsand solicited authorization cards. Cotogno merelyasked Caravello what he knew about the flyers. Hedid not question Caravello about his union sympa-thies or ask about the activities of other employees.Therefore, I would not find this innocuous ques-tioning of an open and active union supporter to bein violation of Section 8(a)(1).23.Finally my colleagues find that the Respond-ent through Cotogno violated Section 8(a)(1) byadvising Edward Blunnie to ignore a validly servedBoard subpoena to appear before the proceedingsin this case. I do not agree. At the time Blunniewas served with the subpoena, he was no longerworking for the Respondent and therefore not an"employee" for the purposes of Section 8(a)(1).Additionally, there is no evidence in the record tosuggest that Cotogno's advice to Blunnie was re-layed to other employees so as to interfere withtheir Section 7 rights. I would therefore dismissthis portion of the complaint.I further disagree with my colleagues' findingthat a bargaining order is appropriate in this case.In light of the fact that I would not find that theRespondent violated Section 8(a)(1) in the abovecircumstances, I conclude that the remaining viola-tions committed by the Respondent fall into a thirdcategory of "minor or less extensive unfair labor2 See Rossmore House, 269 NLRB 1176 (1984) J COTY MESSENGER SERVICE271practices which have only a minimal impact on theelection machinery "3 While the Respondent's mis-conduct is not to be condoned, I would find thatthe coercive effects of the unfair labor practicescan be dissipated by the application of traditionalremedies I therefore dissent from my colleagues'imposition of such an order3 NLRB v Gissel Packing Ca, 395 U S 575, 615 (1969)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge you or otherwise dis-criminate against you for engaging in activities onbehalf of Local 38-A, Service Employees Interna-tional Union, AFL-CIOWE WILL NOT offer or grant bonuses in order todiscourage support of the UnionWE WILL NOT threaten to cease business oper-ations or discharge you if you select the aboveUnion or any other labor organization, as your col-lective-bargaining representativeWE WILL NOT promise to increase your benefitsin exchange for your abandonment of the UnionWE WILL NOT interrogate you regarding yourunion activities nor regarding the union activitiesof other employeesWE WILL NOT encourage persons served withsubpoenas to testify in Board proceedings to ignoresuch subpoenasWE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL offer Anthony Caravello immediateand full reinstatement to his former position, or ifhis former position no longer exists, to a substan-tially equivalent position, without prejudice to hisseniority or any other rights or privileges previous-ly enjoyed and WE WILL make him whole for anyloss of earnings and other benefits resulting fromhis discharge, less any net interim earnings, plus in-terestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time messengersoperating on foot, employed by us from ourManhattan facility, but excluding all other em-ployees, motor vehicle drivers, dispatchers,office clerical employees, accounting person-nel, guards, and supervisors as defined in theActJ COTY MESSENGER SERVICE, INCDECISIONSTATEMENT OF THE CASEHAROLD B LAWRENCE, Administrative Law JudgeThis case was heard before me in New York City onJuly 19, 20, and 21 and on September 20 and 21, 1982The complaint, issued on the basis of a charge filed onMay 4, 1981, alleges violations of Section 8(a)(1) and (3)of the National Labor Relations Act (the Act) by Re-spondent, a New York corporation engaged in the busi-ness of operating a messenger service The GeneralCounsel prays for the issuance of a bargaining order onthe ground that Respondent's actions precluded a fairelection in an organizational campaign conducted byAmalgamated Messenger Union, Local 38-A, ServiceEmployees International Union, AFL-CIO (the Union)among members of a unit of the employees working outof Respondent's Manhattan office Respondent stipulatedat the hearing that there were 31 members of the unitOn the basis of its claim of majority authorization, theUnion asserted that it has been the exclusive bargainingrepresentative of the employees since April 22, 1981On Arpil 24 it filed a petition for certification as the em-ployees' bargaining representativeSection 8(a)(1) of the Act is alleged to have been vio-lated because Richard Cotogno, the Respondent's gener-al manager, interrogated employees, threatened themwith closure of the business if the Union became theirbargaining representative, told employees to persuadefellow employees to abandon their support for theUnion, threatened employees with discharge if theyjoined, supported or assisted the Union, promised em-ployees medical and other unspecified benefits in orderto discourage them from supporting the Union, and influ-enced a former employee to ignore a validly servedBoard subpoena 2 Section 8(a)(1) is claimed to have beenfurther violated by promises of unspecified benefits madeto employees by Richard Montalvo, one of the dispatch-ers, on condition that they refrain from union activityViolations of Section 8(a)(3) and (1) are claimed to haveoccurred by reason of Respondent's discharge of an em-ployee, Anthony Caravello, and refusal to reinstate him,because he engaged in protected concerted activities andby reason of Respondent's grant of a bonus of $15 per1 All dates are in 1981 except as otherwise stated2 This allegation was added to the complaint by amendment at thehearing 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek, which it is claimed was granted in order to dis-courage union supportThe Respondent's answer denied all material allega-tions of the complaint, including the allegation that itsbusiness affects commerce within the meaning of Section2(6) and (7) of the Act The discharge of Caravello andthe institution of a punctuality bonus about May 6, 1981,were admitted. Six affirmative defenses were set forth.that the Act has not been violated; that jurisdiction islacking because Respondent is not "in commerce" or af-fecting commerce within the meaning of Section 2(6)and (7) of the Act; that jurisdiction is lacking because theRespondent's operations do not meet the Board's juris-dictional standards; that Caravello was discharged forgood cause, that the decision to implement the punctuali-ty bonus was made prior to any union activity; and that,if unfair labor practices are found to have been commit-ted, a bargaining order would nevertheless be an improp-er remedyThe parties were afforded full opportunity to be heard,to call, examine and cross-examine witnesses, and to in-troduce relevant evidence Postheanng briefs have beenfiled on behalf of the General Counsel and on behalf ofthe Respondent.On the entire record and based on my observation ofthe demeanor of the witnesses and the manner in whichthey gave their testimony, and after consideration of thebriefs submitted, I make the followingFINDINGS OF FACTI. JURISDICTIONAt the hearing, the parties stipulated that the Boardhas jurisdiction by reason of the fact that the Respondentannually does a gross volume of business in excess of$500,000 with firms which ship goods outside of theUnited States, and is therefore in interstate commerce. Ifind that at all material times, Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. I also find that at alltimes material the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act.II. APPROPRIATE UNITOn the basis of the testimony in the record which re-vealed in great detail the organization and mode of oper-ation of the Respondent's business, and on the basis ofRespondent's stipulation at the hearing, I find that a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act is that al-leged in the complaint, to wit:All full-time and regular part-time messengers oper-ating on foot, employed by Respondent from itsManhattan facility, but excluding all other employ-ees, motor vehicle drivers, dispatchers, office cleri-cal employees, accounting personnel, guards, andsupervisors as defined in the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is a family-controlled corporationwhich operates a messenger service for freight forward-ers and customs brokers It has a Staten Island ware-house and a Manhattan office. Richard Cotogno, alsoknow as "Coty," is vice president, secretary and treasur-er, and is in charge of Respondent's general daily oper-ations. A brother is president and another brother is ex-cecutive vice president. The staff consists of four dis-patchers, one of whom, Charles Marchese, is a brother-in-law of Cotogno. The staff of foot messengers Includessome who are illiterate or semi-literate and some who donot speak English They tend to leave and return on afrequent basis. Respondent follows a pragmatically toler-ant policy; Cotogno explained that "we stick them in therevolving door which keeps us in business and keeps thefeet walking, so to speak."In the spring of 1981, the Union began an organiza-tional campaign among foot messengers working in NewYork City. Three of Respondent's employees (Olan, Car-avello, and Locklear) attended a union meeting andbecame active in soliciting authonzation cards. On April24, having obtained 25 cards from the 31 foot messengersthen in Respondent's employ (of which copies of 21cards are in evidence), the Union filed its petition forcertification. On May 4, it filed the charge in the presentcaseThe parties agree on some basic facts: that there were31 members in the appropriate bargaining unit as of lateApril; that an employee punctuality bonus plan was insti-tuted by Respondent after it became aware of the unionorganizational campaign; that a leading union activist,Anthony Caravello, was discharged on April 24; andthat Richard Cotogno addressed a meeting of the mes-sengers and discussed employee benefits with them earlyin May, by which time he was aware of the union cam-paign. 3B. The Alleged Violations of Section 8(a)(3) and (1)1. Discharge of Anthony CaravelloThe evidence establishes that Caravello was an em-ployee whose work performance was considered satisfac-tory; that the Respondent knew or had reason to knowof union activity generally and of Carvello's personal in-volvement in it; that Respondent discharged him at apoint in time when union activity was fairly intensive;and that, notwithstanding Respondent's contention thathe was rehired conditionally after having quit, he wasactually discharged under such circumstances as to sug-gest a discharge without notice.2 The lastest time at which he became aware of the union campaignmay be fixed as the end of April or the beginning of May when he re-ceived the Union's petition Pnor to Caravello's discharge, however, Co-togno saw union flyers in the office and spoke to Caravello about themKnowledge of union activity, as far back as January 29, is conceded byCotogno's testimony that he mentioned It to his dispatchers at a meetingin a restaurant on that date J COTY MESSENGER SERVICE273In testimony corroborated by one dispatcher, VictorMontalvo, and disputed by another, Charles Marchese,Caravello asserted that there had been no negative com-ment on his work and that favorable comment had beenmade by Marchese himself Cotogno conceded that hewas willing to rehire Caravello after he quit because hewas a good worker Montalvo testified that Caravellowas one of Respondent's best workers Even Marchese,who testified that he considered Caravello a hindrance tothe operation, based his opinion on Caravello's purportedundependabilty rather than on the quality of his workCaravello began working for Respondent in October1980 He quit in early February because, according to hisaccount, he became ill on a rainy day and was refusedpermission to go home He testified that Marchese subse-quently called him in and rehired him and apologieswere exchanged During this second period of employ-ment he became active in support of the Union, attend-ing a union meeting in the company of two other em-ployees and thereafter circulating leaflets in the officeand obtaining signatures on authorization cards He wasfired on April 24 Counsel stipulated that he had been re-hired on March 17 and was absent from work on April 2and April 23My inference that Cotogno knew, or should haveknown, of Caravello's activity in support of the Unionprior to his discharge is based on Cotogno's own testi-mony that, on spotting some union literature in theoffice, he questioned Caravello about it "because healways defended the men" and happened to be rightthere in the office Cotogno first testified that he learnedabout Caravello's union activity in May during thecourse of discussing the Union with the other men, buthe later conceded that he had learned about it from amessenger named Wilson Acevedo in late April or thevery beginning of May He was vague enough about thetime of that conversation to suggest that in fact it oc-curred about the time he discharged CaravelloRespondent's awareness of general union activity is es-tablished, beyond any doubt, for the reasons notedabove Cotogno's testimony on that point, and on thespecific question of knowledge of Caravello's involve-ment, created the most serious problems respecting hiscredibilityCotogno testified that he first learned of union activitywhen he received a telephone call from the NationalLabor Relations Board on the last Monday or the lastTuesday of April, having had no previous contact withthe Union This testimony obviously does not squarewith his testimony that in the middle of April he hadseen a flyer being passed around the office which talkedabout the meeting called by the messengers' Union, anevent which he conceded occurred before he got thetelephone call, nor with his testimony that he comment-ed on it to Caravello, nor with his testimony that on Jan-uary 29 he mentioned the Union in the meeting of hisdispatchers at the restaurant on Staten Island Cotogno'scomments about the flyer are incredible Cotogno testi-fied that he saw the flyer lying around the office and onreading it commented "to someone who was standingaround" as follows "If we ever had a Union, we couldbe in a lot of trouble" Cotogno's initial testimony re-specting his remarks exudes innocence It required verylittle amplification, however, for it to take on an alto-gether different character In the first place, it appearedthat he did not utter his remarks immediately on seeingthe flyer, for, as he testified, it had been lying around theoffice for several days and he had seen it one or twodays before he made his remark Second, the person whohappened to be standing around was none other thanCaravello, the one who "always defended the men"Third, Cotogno did not make his remark in the outersection of the office where the flyer had been seen, butin his office he was standing in the doorway of his officeand Caravello was standing next to the table in front ofhis private office, a place where the messengers did notnormally congregate Consequently I do not credit Co-togno's testimony that his making the statement to Cara-vello was pure chance and that he did not then knowthat Caravello was one of the principal supporters of theUnion 4The prima facie case thus established is strengthened,rather than weakened, by the defense put forward by theRespondent "He was fired for taking foul weather daysoff, and we feel that if one guy can work in the badweather why shouldn't everybody else" Cotogno insist-ed that Caravello was discharged on April 24 because hetook off April 23, which had been a rainy day He insist-ed on this ground, to the exclusion of any other plausiblereason, expressly asserting that Caravello's discharge re-sulted solely from his pattern of not showing up on rainydays, and not because the number of absences was exces-sive He testified, in response to a question, that had Car-avello taken off on sunny days he probably would nothave been fired because, in the messenger service busi-ness, rainy days are busier and Caravello had a pattern oftaking precisely those days offApparently sensing the air of unreality which hungover this explanation, and its apparel.* conflict with hisstatement about keeping the feet walking and thus stay-ing in business, Cotogno attempted to buttress this storywith a lengthy explanation to the effect that Caravellohad first worked for Respondent from October 1980 toFebruary 2, 1981, on which date he quit rather thanwork on a rainy day When he was rehired on March 17by Marchese, it was on the express condition that hecome in every day regardless of weather conditions, not-withstanding which he absented himself on 4 separatedays between then and April 24, and for that reason hewas discharged The implication was that these wererainy days Cotogno later changed his testimony to con-4 Interrogation is some evidence that an employer knew or suspectedthat an employee was engaged in activity in support of the Union Flowers Baking Co, 240 NLRB 870 (1979), enfd 106 LRAM 2546 (5th Or1980) (no published opinion)In addition, this is an appropriate case for the application of the "smallplant" doctrine According to Cotogno s testimony he acted as a kind ofadviser and confidante to many of the men in his work force Most of thework force, which usually numbered between 22 and 26 foot messengers,went through the revolving door and only six were steady long termemployees It is therefore a reasonable Inference that Cotogno knew whatthe men were thinking most of the time He was interacting with them ona fairly constant personal basis though he usually communicated to themthrough the dispatchers An example was Blunme s solicitation on hisadvice when Blunme received a supoena to appear in those proceedings 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDform to statements he had made in an affidavit filed withthe Board, in which he had stated that Caravello missedonly 2 days, April 2 and April 23Despite his seemingly irrevocable commitment to therainy day justification, Cotogno's testimony intimatesthat there were different reasons for Caravello's dis-charge a combination of excessive absences and a pat-tern of not coming in on rainy days, a pattern of notcoming to work on Thursdays (which are claimed to beRespondent's busiest days), and violation of his agree-ment with Respondent The Thursday explanation, soobviously unsustainable, was quickly retracted and thefoul weather explanation was restored to supremacyWhen Cotogno was then asked whether the fact thatCaravello took Thursdays off had nothing to do with hisdischarge, Cotogno first stated that he was unsure andthen lapsed back into the rainy-day explanationIn the course of his testimony, Cotogno indicated thatCaravello's violation of an understanding, which he pur-portedly had with Respondent, may have been the criti-cal factor in the decision to fire him "No, no, he defi-nitely violated an understanding, it's Just that he was sortof stepping on us" The reference is to Marchese's rehir-ing of Caravello on March 17 Cotogno testified that hewas willing to take Caravello back, even though he wasnot reliable, because he was a good worker Cotogno fig-ured he would give Caravello another chance He wouldstick him back in "the revolving door" According toone of his affidavits "On or about March 17, 1981, MrCaravello reappeared, after making a voluntary statementof contrition for his past performance, he was given asecond chance"Cotogno thus asserted that he considered Caravello'sabsences on April 2 and April 23 excessive, not becauseof their number, but because Caravello had been rehiredon the express understanding that he would come inevery day and not take the foul weather days off Forthat reason, other messengers who had failed to report towork on April 23 were not discharged, for, unlike Cara-vello, they did not exhibit a pattern of taking off foulweather daysThe jumble of contradictory explanations offered byCotogno would, by themselves, amply support a findingthat the reasons for Caravello's discharge advanced bythe Respondent are pretextual The testimony of Marche-se removes any doubt on that point In testimony whichis contradicted by meteorological records which are inevidence and even by a stipulation of counsel, Marcheseemphasized that he had warned Caravello about his at-tendance record four or five times5 and had extracted apromise from him to work in inclement weather as wellas fair weather However, according to Marchese, by theend of April Caravello was taking off 2 or 3 days aweek, and Marchese thought these were generally badweather days Like Cotogno, he went back and forthfrom the poor attendance explanation to the poor weath-er undependability explanation and, for good measure,threw in the conditional nature of the rehiring and Cara-vello's broken promise5 Caravello denied that he had been given any warningsCotogno was utterly unable to explain his criteria fordetermining whether a man with an attendance problemstayed or was fired He could not state whether he pre-ferred an undependable man with a drinking problem ora man like Caravello who is concededly relatively de-pendable (Marchese notwithstanding) except that he didnot come in when the weather was bad He could giveno satisfactory explanation for failing to dismiss an em-ployee with a bad attendance record, who failed toappear for work on April 2, a rainy day on which Cara-vello had failed to show up His attempt to respond toquestions about his policy lapsed into incoherence and aflat confession that he could not explain itThe record even fails to support Cotogno's principalcontention, that from March through April Caravellotook off a goodly number of rainy days He concededthat Caravello did not take every rainy day off, but con-tended that every day that Caravello took off seemed tobe a rainy day The two propositions are not compara-ble In any event, the meteorological record contrastssharply with his contention In Caravello's first period ofemployment he was absent on November 10 and 11 andDecember 10, 1980, and January 8 and 23, 1981, workedonly five hours on December 3, and quit on February 2after working 3 hours During the second period, he wasabsent on April 2 and April 23 Climatological data fromthe U S Weather Bureau establishes that it rained onNovember 9, December 9, January 7, February 2, andApril 1, 2, and 23 It thus appears that of the 8 days onwhich he absented himself from work during these twoperiods of employment, including the day on which heworked only 5 hours and excluding the day he quit(since he had been into work), it rained 2 days On thisrecord there is no basis for Cotogno's belief that everyday Caravello took off was a rainy day The record is insuch sharp contrast with Cotogno's asserted belief, andmy suspicions respecting his credibility are such, that Ido not consider it a realistic possibility that he geumelybelieved it and, in that mistaken belief, acted against Car-avelloThe weather records thus not only contradict Cotognoon the principal fact supposedly involved in his dis-charge, but undermine his credibility There is thus goodreason to ponder the contradictions between Cotogno'stestimony and affidavits which he filed with the BoardOne was prepared by a Board investigator and one byhis own attorney Such authorship lends weight to thefailure of either affidavit to mention any warning to Car-avello following his absence on April 2, the fact thatApril 2 and 23 were rainy days or that the reason forCaravello's discharge was failure to work on rainy daysThe affidavits only state, laconically, that he was dis-missed for lack of dependability One of the affidavitsalso contains the following statement, in sharp contradic-tion to explicit testimony which he gave at the hearingI never asked Victor Montalvo to speak to AnthonyCaravello in my behalf I did remember that Mon-talvo mentioned something to me about possiblyhiring Caravello back I don't recall the specifics J COTY MESSENGER SERVICE275The grounds advanced for Caravello's discharge aresupported only by the testimony of Cotogno and Mar-chese and on that basis I find them pretextual 6 The evi-dence clearly establishes that he was discharged for hisunion activities 72 The bonus planOn May 6, less than 2 weeks after Caravello's dis-charge and only 2 days after the charge in these pro-ceedings had been filed, the Respondent instituted abonus system involving payment of a $15 weekly bonusto any messenger who reported for work on time on all5 days of the week The Respondent puts forward, asbusiness justification for the irstitution of the plan at thattime, the anticipated savings equivalent to the aggregatesalaries of five messengers which would result fromhaving a smaller staff all of whose members got intowork on time every day The requirements of the planwere rigorously enforced, so that even a few minutes'tardiness on 1 day could result in a messenger not receiv-ing the bonus Cotogno asserted that such a plan hadbeen under consideration for some time prior to May 6it had been discussed with the dispatchers on January 29and with the bookkeeper and had been mentioned to themessengers early in AprilAside from contradictions in Cotogno's own testimo-ny,8 I do not credit Respondent's contentions respectingthe bonus plan because of difficulties which I have en-countered with the testimony of Respondent's witnessesand because testimony of several of the messengers linksthe bonus plan to the Union's organizational campaignMiguel Rodriguez testified that Coty told a meeting ofthe messengers that he intended to give them moremoney in the form of a bonus Louis Skeen testified thatwhen Coty met with the employees he told the men thathe knew they had a union going, he would like to put astop to it because he liked them, and that he wanted togive them an extra $15 in salary to stop the Union be-cause he was going to be put out of business by it Heexplicitly quoted Coty as saying that he was giving themthe extra money, in the form of a bonus, in order toinduce them to keep quiet about the Union Daniel Price,who was still an employee of the Respondent at the timehe testified, recalled that at the time Cotogno instituted6 The ultimate contradiction of the purported reasons given for Caravello s discharge may have been Cotogno s concession that he mighthave given Caravello yet another opportunity to return A week afterCaravello was fired, Respondent was short of help and starting to getbusy, so Cotogno instructed Montalvo to let Caravello know he couldcome back Cotogno insisted that there was no contradiction, since It wasthe dispatchers, not he, who had fired Caravello, it having been left totheir discretion while he was on leave I find this explanation specious inlight of his admission that he had told Marchese to do something" aboutCaravello7 Factors established which Justify the conclusion that Caravello wasdischarged for his union activities Include the timing of the discharge theRespondent's knowledge or suspicion that he was engaged in union activnies, the immediate backdrop of Respondent s other coercive unfairlabor practices, the inadequacy of the asserted reasons and the record asa whole Cf Jim Baker Trucking Go, 241 NLRB 121 (1979), enfd 106LRAM 2968 (9th Ctr 1980) (no published opinion)8 Cotogno asserted that the plan had been mentioned to the messengersearly in April This contradicts his testimony that the meeting with themessengers occurred late in April or in Maythe bonus plan he stated that he could not afford a unionin the place and that the best he could do was to offerthem a bonus if attendance was good for the weekTo disprove the existence of any link between thebonus plan and the Union's organizational campaign, Co-togno attempted to prove that it had been decided on asearly as January 29, an attempt which, more than any-thing else, undermined Respondent's credibilityCotogno produced a file memorandum to his book-keeper which purportedly recited the results of a meet-ing he had had with four dispatchers at a restaurant onStaten Island on January 29 This meeting was one of along series of such meetings at that restaurant where Co-togno and Marchese, Siegel, DeJesus, and Montalvo, thefour Manhattan dispatchers, unwound on Friday nightsThe memorandum posed the question to her whether Re-spondent could afford to implement the bonus planThere is no written response from her and she did notappear at the nearing Cotogno testified, however, thatshe advised him that a bonus was economically feasible,since the improved efficiency resulting from the incen-tive to come to work on time and regularly wouldenable a reduction in the number of messengers 9This convenient memorandum was supplemented byone that was even better Cotogno and Marchese, thechief dispatcher, identified another memorandum as onewhich Cotogno had given each dispatcher to hold incase of some future (unspecified) need This named thefour dispatchers and said they had met on January 29 atthe restaurant Concededly, memoranda of the Fridaymeetings were not usually kept Cotogno's anticipationthat a memorandum of that meeting would be usefulsome day is a highly suspicious circumstance which wasmade more suspicious by the testimony of the dispatch-ersThe testimony was in conflict as to whether all of thefour dispatchers named in the memorandum attended themeeting Montalvo insisted that he had not been thereSiegel conceded that remarks attributed to Montalvo atthat meeting may, in fact, have been made by him duringa meeting in the office Neither Marchese nor Siegelcould give a satisfactory explanation of their claimedability to remember the date and the details of the meet-ing To a certain extent, they conceded the memorandumitself might have been the source of their recollectionThe testimony was contradictory as to how much busi-ness was normally discussed at such meetings Siegelclaimed to remember the discussion because it was so un-usual to discuss business at the restaurant, but later testi-fied that at the meetings they usually discussed salaries,raises, plans of action for the next days for the driversand upcoming work Siegel even became uncertain that9 It is significant and adverse to the Respondent that the bookkeeperwas not brought in as a witness nor her absence explained Her testimonywas pertinent to the issue of the business Justification for the bonus planand to the question of the receipt of the memorandum on January 30 andwould have tended to eliminate some doubt about the circumstances surrounding the memorandum "A litigant s unexplained failure to offer materm] evidence warrants the Inference that if he adduced the evidence, itwould not support his position Bechtel Carp, 141 NLRB 844, 845, 852(1963) See also Davis Walker Steel & Wire Corp, 252 NLRB 311 (1980),Teamsters Local 959, 248 NLRB 693, 698 (1980) 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meeting had, in fact, taken place on a Fridayevening, after having asserted that it took place on aFriday because there was no work the next day and theystayed out late In that connection, it is noteworthy thatthe memorandum of the meeting was supposed to havebeen distributed the following morning, which wouldhave been Saturday, January 30The testimony of the messengers, the unreliability ofthe testimony of the dispatchers, and the dubious originof the memorandum of the meeting of January 29, if oneoccurred, convince me that the purported bonus planwas a device to offer the messengers a promise of moremoney, under conditions which made its actual disburse-ment unlikely, and that it was advanced and institutedduring the union campaign in order to undermine sup-port for the Union, in violation of the ActC The Alleged Violations of Section 8(a)(1)1 Threats of closure and discharge, promise ofbenefits, interrogation and pressure on employees todissuade other employees from supporting the unionThe precision with which the complaint, as amended,spells out the wrongful acts of the Respondent is notmatched by the evidence introduced respecting themThe evidence introduced to support the contentions thatthe Respondent pressured employees to persuade fellowemployees to abandon their support of the Union andthat Richard Montalvo, the dispatcher, promised em-ployees unspecified benefits to refrain from union activi-ty, was insufficient to support those charges The markedimprecision respecting the dates, when the other allegedviolations are supposed to have occurred, was com-pounded by the fact that the witnesses' periods of em-ployment were interrupted by a constant traffic on andoff the payroll as they remained away from work for ab-sences of varying durations Nevertheless, a commonthread runs through the messengers' testimony respectingCotogno's conduct which discloses the commission ofunlawful interrogation, the making of threats of closureand discharge, and unlawful promises of benefits Despitetheir vagueness respecting dates and times of occur-rences, they convincingly depicted the facts and circum-stances of the occurrences and fixed their commissionwithin the period of the union campaignThe testimony respecting these violations was provid-ed by Miguel Rodriguez, Louis Skeen, Daniel Price,Victor Montalvo, Anthony Caravello, Edward Blunnie,Cotogno, and Wilson AcevedoMiguel Rodriguez worked for Coty from 1974 untilthe summer of 1982 with some interruptions for reasonof illness and alcoholism According to his testimony, hewas fired without any reason being stated and Cotognotold him that if he did not sign a card and join the Unionhe might be able to get his job back He testified to ameeting, which apparently occurred while he was stillemployed, in which Cotogno told the employees presentthat he intended to give them more money in the form ofa bonus and distributed a paper which set forth that hewas going to give them more money and medical bene-fitsRodriguez' testimony is confused and unclear in manyrespects" but he clearly asserted that, after his dis-charge, he received a letter from the Union and went toCotogno with it, and was told by Cotogno that if he didnot join the Union he could have his job back and wouldbe paid more money It became apparent during thecourse of cross-examination that this conversation oc-curred while the witness was still in Coty's employ Ac-cording to Rodriguez, "Well, he told me that if I don'tjoin the Union, the Labor Board, I get fired on my jobThat's all " Rodriguez also testified that Coty promisedhim $15 more per week if he got to work on time andworked the whole weekWhat emerges from Rodriguez' testimony is that atsome point during the course of his employment, andwhile a union organizational campaign was in progress,Cotogno (a) promised to give medical benefits, (b) told ameeting of employees that he was going to give themmore money in the form of a bonus for punctuality, (c)exhibited antiunion animus and told Rodriguez that hisjob depended on his refraining from joining the UnionAll of these actions conformed to a well-establishedpattern of activity on Cotogno's part as attested to byother testimony Louis Skeen, who worked for Respond-ent from February 1977 to October 1980 and returnedearly in 1981, testified that Cotogno expressly offered thebonus as an inducement to refrain from union activityCotogno also distributed a list of benefits (which is inevidence as G C Exh 13) at a meeting of the messen-gers Though Respondent contended the list was intend-ed as an informational list of current benefits, Skeen testi-fied that there were items on the list that he had neverheard about up to that time, such as the pension plan andrelated life insurance plan and the Blue Cross-BlueShield coverage Cotogno's own testimony leaves littledoubt that this list was, in effect, a promise of additionalbenefits made to the employees in order to induce themto abandon their support of the Union Cotogno original-ly insisted that it was simply a list given to them by wayof explanation of the benefits they were then receivingIn the face of testimony from some of the messengersthat some of the benefits listed were unknown to them,he asserted that Blue, Cross-Blue Shield was on the list(which was typed prior to his entering the meeting) as an"additional benefit" which he had put on the list becausesome of the Respondent's six steady employees had beenasking about it for "quite some time" prior to the meet-ing Though he denied promising benefits to them at thatmeeting, he conceded distributing copies of the list, as-serting that his object had been to show the benefitswhich the company was already giving and to assurethem that he was aware of the additional benefits whichthey were seeking, in other words, he brought it up him-self so the men would not think he was forgetting it Hebrought it up by telling them that he could not givethem the additional benefits at that time but if it could beworked out they would have a benefit such as Bluei• For example, his testimony contains discrepant assertions as to whenhe signed a union authorization card varying from several weeks beforethe hearing, to a time when he was working for Respondent, to a yearbefore the hearing J COTY MESSENGER SERVICE277Cross-Blue Shield sooner or later So he listed a benefitthey did not have on the benefits list, and the additionalbenefit was listed so that they would know Cotogno wasaware of their desire for it and that they could not thenhave it To state this proposition is to expose its absurdi-ty It would be futile to attempt to square it with Cotog-no's testimony that when he addressed the assembledmessengers he only explained to them what they had re-ceived by way of benefits the year before, referring toholidays, vacation pay, and benefits received by certainemployees because of accumulated time, or with his testi-mony denying that there had been any discussion at allof Blue Cross-Blue Shield benefits, or his testimonygiven after Skeen's testimony that he had recently signeda Blue Cross application, that none of the messengershad Blue Cross benefits, or his testimony, given after tes-timony by some witnesses indicated that some messen-gers might have it, that he had put some messengers onthe Blue Cross-Blue Shield plan because they hadworked for Respondent for many years, or his clarifica-tion to the effect that he had said none were on the planbecause one messenger who had been on it had left Re-spondent's employ and only recently returned, so that hewas not then on the plan Cotogno finally concluded thisphase of his testimony with the statement that BlueShield was in effect for the personnel of the office buthad never been put in for the foot messengers Take yourpickThe evidence clearly establishes that items such as"job security" and "seniority rights" were unknown tothe messengers before they saw it on the list and theconclusion is inescapable that these items appeared onCotogno's list because they were benefits promised bythe Union Cotogno conceded that only men who hadworked for Respondent for a very long time could havebeen expected to know that they had seniority rights (ifin fact they did), for the last dock strike occurred in1969 Only five employees had been with him that longWilson Acevedo testified that the primary object ofthe meeting which Cotogno addressed was to enable themessengers to find out what the Company was offeringas compared with what they might expect to get if theUnion came in This obviously put the Respondent in theposition of appealing for support against the Union bypromising increased benefits Respondent contends thatthis is not what happened, however, and wrung a con-cession from Acevedo that the messengers did not knowall of the benefits they were already entitled to and wereinterested in finding out Unquestionably some of the lessalert employees were unaware that as employees of Re-spondent they had any benefits at all, Daniel Price sotestified (He also appeared to have been oblivious towhat transpired at the meeting, recalling no discussion ofbenefits or distribution of any list, occurrences which areproved beyond dispute by other evidence in the record )At the same time, however, Acevedo made it clearthat the messengers were interested in finding out whatbenefits they were going to get in the future He testifiedthat Montalvo and Caravello addressed the meeting first,then Cotogno came in with a list of benefits which hesaid they were entitled to as of that time and on whichhe had also listed benefits he intended to give them inthe future, such as Blue Cross-Blue Shield According toAcevedo, Cotogno promised the messengers that theywould get Blue Cross-Blue Shield after they had beenworking for Respondent for a year This was the firsttime Acevedo had ever heard of it He had not previous-ly heard of the pension plan, the life insurance, the jobsecurity, or the seniority rightsIt therefore appears quite clear that Cotogno addressedthe meeting and promised the messengers additional ben-efits which they were not then receivingVictor Montalvo worked as a dispatcher/solicitor forRespondent from 1973 until June 14, 1981, with the ex-ception of a short period of time when he worked for acompeting messenger service He testified that a bonussystem was instituted for the messengers in November1981 without any such program having been discussedprior to the union campaign On one occasion Cotognotold him that if the Union came in he would have toclose the doors financially and Montalvo testified that heconveyed Cotogno's opinion to Anthony Caravello In aconversation with Montalvo, a few days before Cara-vello was fired, Cotogno characterized several employ-ees as union instigators (Caravello, Olan, and Locklear)Montalvo testified that when Carvello appeared at theoffice after having been fired he, Montalvo, decided tospeak to him and advised Cotogno of his intention to doso, whereupon Cotogno told him to tell Caravello that ifthe Union was to come in, Respondent would have toclose its doorsMontalvo's testimony must be taken very seriously Hewas a dispatcher and relatively close to Cotogno Hewas in a position to observe Cotogno's attitude towardsthe attempted unionization He gave extremely damagingtestimony in connection with the discharge of AnthonyCaravelloThe thrust of Montalvo's testimony was that Cotognogot his message across through the dispatchers He de-tailed the dispatchers, chiefly DeJesus and Montalvo, toconvey his ideas to the messengers Montalvo testifiedthat Cotogno told DeJesus and Montalvo to tell the mes-sengers that he would have to lock the doors if theUnion came in and that the Union was no good, andthey complied with his orderThere is nothing in Montalvo's testimony whichwould indicate that on behalf of Cotogno he interrogatedanybody, made any other threats that the business wouldbe terminated, threatened anybody individually with dis-charge, or promised increased benefits to anybodySkeen testified that Montalvo told him to forget aboutthe Union because it would make a lot of trouble forhim, but it is not at all clear whether this was said as athreat or was stated as a matter of friendly prediction ofthe likely outcome Marchese, DeJesus, and Siegel gaveno testimony indicating that they either received such in-structions from Cotogno or complied with themAnthony Caravello testified that Cotogno twice threat-ened closure The first occasion was early in the springof 1981 Cotogno called him into his office and askedhim if he knew anything about a union flyer being circu-lated in the office and remarked that if the Union camein he would not be able to afford to keep the place open, 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have to padlock the place and nobody would beable to work, and suggested that Caravello pass that in-formation along to some of the other messengers Thesecond was in April Caravello had been placing flyers inthe office but had denied all knowledge of their sourcewhen queried by Cotogno On this second occasion, Car-avello, professing innocence, asked Cotogno if he hadfound out anything about the leaflets Cotogno told Car-avello that he had heard nothing else but that he wantedto reemphasize that if a union came in everyone wouldbe hurt by it because he could not afford to continue inbusinessCaravello also testified that Montalvo invited him to alunch meeting at which Montalvo told him that he couldget him his job back if Caravello could get the men toplay down the Union in exchange for a little more in theway of benefits, such as bonuses and some hospitalizationbenefits I do not credit this testimony on the part ofCaravello, however The incident is not mentioned byMontalvo in his own testimony though Montalvo ap-peared to be more than ready to give testimony unfavor-able to the Respondent In addition, Caravello's testimo-ny that when he went to the front office and started talk-ing to a few men there Cotogno saw him and orderedhim off the premises, suggests that Cotogno had noknowledge of the proposition which Montalvo had sup-posedly made to Caravello and that, if Montalvo did infact make such a suggestion to Caravello, it was withoutCotogno's authorizationEdward Blunme worked for Respondent from July 31,1980, to August 14, 1981 He signed an authorizationcard around April 20 Cotogno called him into his officeand asked him if he had signed a union card and Blunmetold him that he had Cotogno told him that the Unionwould be a big problem for him and would compel himto close his doors and would put him out of businessThe coercive effect of this interrogation on Blunme isapparent from the fact that he returned to Cotogno'soffice the very next day and told him that he was gettingout of the UnionIn response to questions put to him by his lawyer, Co-togno made a whole series of pro forma denials of theallegations of the complaint He denied that on April 25,1981, he had threatened employees with the closing ofthe business, that he interrogated employees concerningunion activity, that he conducted interrogation in thefourth week of April 1981 and threatened to close thebusiness if the Union came in, that in a meeting held inthe last week of April certain benefits to employees werepromised Perfunctory testimonial denials of the allega-tions of a complaint tend to be of little persuasive effect,especially when the contrary testimony of other wit-nesses is neither rebutted nor explainedMuch of Cotogno's affirmative testimony suggests thevalidity of the charges against the Respondent His testi-mony that he made his remark to Caravello "because healways defended the men and he was right there" sug-gests that he waited for an opportunity to talk to Cara-vello about it He testified that the employees broughthim the letters they received from the National LaborRelations Board and that he assumed that anyone whohad received such a letter had signed a union card, thushe obviously knew the identity of many of the union ad-herents Though Cotogno denied having said that hewould close the facilities if the Union came in, he con-ceded having said, "We could have a problem" If he isto be believed, the remark was made in a vacuum, he didnot address it to any particular person but simply utteredit "in general" He testified, "Probably in my office I hadmentioned it to some individual, but at the time I reallydon't know who it is, maybe it might have been a dis-patcher or whatever, I don't know"I am not unmindful of the fact that employment ofMontalvo and Skeen by a competitor of Respondent fora brief period may raise a question as to their credibilityNevertheless, no evidence of any resultant bias was ad-duced On the whole, I have no difficulty creditingSkeens' testimony, despite discrepancies respecting datesof occurrences Such discrepancies were present in thetestimony of almost all of the messengers They do not,in my estimation, impair credibility when testimony as tooccurrences is otherwise clear, precise, and straightfor-ward, as was the case with Skeen In fact, not all ofSkeen's testimony was unfavorable to the RespondentHe testified that Cotogno never questioned him aboutjoining the Union, never asked him if he signed a unioncard, and never told him that the business would beclosed down if the Union came inAs to Montalvo, there are difficulties with his testimo-ny vagueness and uncertainty regarding the extent ofdiscussion of the punctuality bonus prior to the unioncampaign and whether the plan might not, in fact, havebeen discussed at the restaurant on Staten Island Hisability to fix the dates of occurrences is neither betternor worse than that of the other witnesses Though hetestified that Cotogno made a remark to him about clos-ing the door financially, if the Union came in, at a timewhen he thought a few other people were standingaround Subsequently he conceded that the other personswere dispatchers and that no employees were within ear-shot He also stated that he never heard Cotogno makesuch a remark to any of the employees The impressionof Cotogno directing the communication of a coercivemessage about closing by the dispatchers to the messen-gers is mitigated by Montalvo's testimony that he trans-mitted Cotogno's message to that effect to Caravello as astatement of Cotogno's "opinion" and that, at that time,he told Caravello that, if Caravello felt that what he wasdoing was right, he should go right, he should go rightahead and do it This would have considerably mitigatedthe alleged coercive effect of any statement which hequoted to Caravello In fact his testimony regarding theentire episode was contradictory He first testified thatCotogno told him to tell Caravello about the pros andcons of unions and that the doors would close if theUnion came in, but on cross-examination his testimonywas to the effect that Cotogno did not tell him butsimply expressed his own opinion, out of the hearing ofany employees, that the door would close if the Unioncame in He later did another reversal and asserted thatCotogno told him what to tell Caravello Montalvo's badsense of timing reached an extreme when he testified firstthat Coty's instruction to him as to what to tell Cara- J COTY MESSENGER SERVICE279vello occurred "approximately 2 days before he was letgo" and subsequently that the conversation with Co-togno occurred after Caravello was fired Nevertheless,his testimony is, for the most part, in line with that ofthe messengers, including Caravello, and, to the extentthat it is, I credit it2 Blunnie subpoenaOn motion made and granted at the hearing the com-plaint was amended to allege that about July 1982 theRespondent, by Richard Cotogno, encouraged and influ-enced a former employee, Edward Blunnie, to ignore thevalidly served Board subpoena to appear in the instantproceedings, in violation of Section 8(a)(1) of the ActBlunme had worked for Respondent from July 31, 1980,to August 14, 1981 He appeared at the hearing pursuantto an Order of the United States District Court after asubpoena enforcement proceeding brought by the Gener-al CounselBlunme testified that when he received the subpoenahe did not know what to do, so he contacted CotognoCotogno testified that Blunnie telephoned him and toldhim that he had received a subpoena, whereupon Co-togno advised him "to do what you gotta do, but youknow, do what's best for you" Cotogno insisted that hedid not tell Blunme not to appear on the return date ofthe subpoena and did not advise him to ignore the sub-poenaBlunme's testimony clearly indicates otherwise Blun-me first testified that when he received the subpoena in1982, he telephoned Cotogno and read the subpoena tohim Cotogno said, "Don't worry about it" On cross-ex-amination Blunnie quoted Cotogno as saying, "Don'tworry about it Don't go" Blunme testified that as aconsequence of this advice from Cotogno he did not re-spond to the subpoena In addition, when pressed oncross-examination to clarify whether or not Cotogno hadtold him to do what he had to do, he replied that he didnot think Cotogno had so stated He repeated insteadthat Coty said, "Don't go" He was sure that that waswhat Cotogno had saidBlunme also testified that after the telephone conversa-tion he dropped in to see Cotogno at Respondent'soffice Cotogno was busy with somebody and simplysaid to Blunme, "Don't worry about it" Blunnie there-upon leftCotogno's remarks are susceptible to only one reasona-ble interpretation Any ambiguous response to an in-quiry, such as the one made by Blunnie, has to be read asindicative of the adviser's preference that the subpoenabe ignored Advice that a recipient of a subpoena notworry about it is tantamount to advice that it be ignoredIn any event, Cotogno was explicit Blunme quotes himas saying, "Don't go" I fully credit Blunnie's version ofhis conversations with Cotogno and I find that Cotognoviolated Section 8(a)(1) of the Act by advising him toignore the subpoena 11ii The situation, in which a former employee asked an employer whatto do, and was advised to disobey the subpoena, it is clearly distinguishable from situations in which an employee solicits advice as to his legaloptions and recourses with respect to a subpoena Advice concerningIV THE UNION MAJORITYIt was stipulated at the hearing that there were 31 em-ployees in the unit on April 22, 1981 I am satisfied thatas of that time the Union had authorization cards from aclear majority of the employees, who knew their pur-pose, notwithstanding that several of the signatories maynot have read the cards in advance of signing and someof them do not read or write EnglishCotogno asserted that all of a sudden many of the menbegan approaching him to let him know that they wererevoking their authorization cards, that Blunme told himthat a lot of messengers had signed cards without know-ing what they were signing and were taking steps torevoke the cards, and that an employee named WilsonAcevedo, a messenger who is still employed by Re-spondent, told him that he had signed a card after beingpestered for months, and was revoking it Both Blunnieand Acevedo testified at the hearing, but neither gaveany testimony which corroborated Cotogno's testimonyin this regard In fact, Blunnie testified that, before heexecuted the union authorization card, around April 20,he and Caravello had discussed the purpose of bringingthe Union in and the contents of the authorization cardBlunnie read the card over and concluded that it madegood sense to sign itCotogno's testimony sounds as though he had beengetting the desired feedback following his unlawful pres-sures on the messengers If this is what he was told,however, it appears the messengers were telling himwhat they assumed he wanted to hear, but they weredoing something else The history of the collection ofsignatures on the cards, as it appears from the other evi-dence in the record, amply supports the conclusion thatthe Union had achieved an overwhelming valid majorityLuis Olan and Anthony Caravello testified that theunion organizational campaign began in late April Whenpamphlets were distributed announcing a union meetingfor the purpose of organizing messengers working inManhattan, Caravello, Olan and another employee,Ramon Colon, attended that meeting Thereafter Olanand Caravello collected signatures on union authoriza-tion cards Cotogno, during the hearing, personally veri-fied the signatures on the cards as being those of the re-spective employees, comparing them with those con-tained in the Respondent's personnel records Caravelloand Olan, besides the card which they themselves signed,obtained at least 20 other signed cards, which are in evi-denceThe men collecting the signatures on the cards knewtheir significance Clifford Wilson, the union businessagent, explained the purpose of the cards to Olan He ex-plained the meaning of the language on the cards In re-peating the discussion which he had with Wilson, Olan,during the course of his testimony, demonstrated a clearunderstanding of the meaning of the language containedin the cards He identified his own card and 10 cardsservice of a subpoena or compliance with it, based on an analysis of themethod of service and the circumstances of the case, is altogether different from advice to ignore a subpoena service, which is concededly valid,in order to limit introduction of evidence against the employer at thehearing See Madison Kipp Go, 240 NLRB 879, 886-888 (1979) 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich were signed by other employees in his presence,and testified that both he and Caravello explained to thesignatories that the purpose of the cards was to permitthe Union to represent themCaravello testified that, when he and Olan gave outthe cards an explanation was given to each person towhom a card was given to the effect that the purpose ofthe card was to get a union to represent them Theywere told to read the cards, to make sure they read themcarefully, and to make sure they knew what they werereading before they signed anything and it was repeatedthat the purpose was to obtain union representation Themajority of the cards were signed at the office and eitherreturned to him there or in the street On an extensivecross-examination, his memory failed him as to some ofthe particulars of the circumstances under which particu-lar cards were executed, but he was still able to pick outfive cards that were signed before him, furnishing con-vincing details of their execution These cards, togetherwith his own card, added to the 12 cards signed by Olanand obtained by him, bring the total number of indisputa-bly valid cards to 18 and thus establish that a union ma-jority existed by April 22A different conclusion is not indicated by some contra-dictory evidence which Respondent elicited from MiguelRodriguez, who first stated that he had signed the cardbearing his name "a couple of weeks ago" and later testi-fied that he had signed it about a year before the hear-ing His concept of the purpose of the card also seemedmurky at first He did, however, testify that when hewas given the card, its purpose was explained to him andthat the man who gave it to him told him that it was tojoin the Union and that he would probably get moremoney and more benefits Patently his intention in sign-ing it was to have the Union represent him All of thecards were admitted into evidence without objectionexcept General Counsel's Exhibits 18, 20, 25 and 26, towhich objection was made on the grounds that theywere signed out of Caravello's presence (not on groundsof authenticity of signatures, which had been verified byCotogno himself) The cards are regular in form and theevidence establishes that the persons procuring the signa-tures on the cards took steps which made it appear likelythat the signatories to all of the cards knew the purposeof the cards and correctly comprehended their signifi-cance There is no legal requirement that the validity ofa card be established by testimony of the signatory or ofthe person before whom it was signed if, on all of theevidence available, it appears to be validI therefore find that the Union was the collective-bar-gaining representative for the unit during the periodfrom and after April 22, 1981V THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices committed by the Respond-ent have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Anthony Caravello and refusingto reinstate him because he engaged in protected con-certed activities and by granting its employees a bonus inorder to discourage support of the Union4 The Respondent violated Section 8(a)(1) of the Actby threatening employees with closure of the businessand with discharge if the Union became their collective-bargaining representative, by offering bonuses to discour-age support of the Union, by promising increased bene-fits if the employees abandoned support of the Union, byinterrogating employees respecting union activities andrelated matters and by encouraging and influencing aformer employee to ignore a validly served Board sub-poena to appear in the instant proceedings5 The Respondent did not commit any violation ofthe Act not otherwise found herein6 These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act7 A unit appropriate for collective-bargaining isAll full-time and regular part-time messengers oper-ating on foot, employed by Respondent from itsManhattan facility, but excluding all other employ-ees, motor vehicle drivers, dispatchers, office cleri-cal employees, accounting personnel, guards, andsupervisors as defined in the Act8 The Union has been the exclusive collective-bar-gaining representative of the employees in the above-de-scribed unit within the meaning of Section 9(a) of theAct since April 22, 19819 The aforesaid unfair labor practices preclude theholding of an election free from unacceptable risk thatsuch election will not reflect a choice made by employ-ees free of coercive influence exercised by the Respond-entTHE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I recommend that the Respondent be di-rected to cease and desist therefrom and take ceram af-firmative action to effectuate the policies of the Act Irecommend that the Respondent be directed to offer An-thony Caravello immediate and full reinstatement to hisformer position or, if that position is no longer available,to a substantially equivalent position, without prejudiceto his seniority or other benefits and privileges I furtherrecommend that the Respondent be directed to makehim whole for any loss of earnings that he may have suf-fered by reason of his discharge on April 24, 1981, withbackpay to be computed in the manner prescribed in FW Woolworth Co, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor- J COTY MESSENGER SERVICE281Ida Steel Corp, 231 NLRB 651 (1977), and Isis PlumbingCo, 138 NLRB 716 (1962)The Respondent reacted to the union organizationalcampaign by, among other things, discharging an em-ployee who was one of the principal organizers, if not, infact, the chief organizer It threatened employees withtermination of the business and loss of their jobs 12 Itmade employees' tenure conditional on their abandon-ment of support for the Union The pervasive coerciveeffect of these violations of the Act is such that an elec-tion free of coercion is highly unlikely Accordingly, Ishall recommend the issuance of a bargaining order,though it appears that the Union has never actually de-manded that Respondent bargain with it 13On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, J Coty Messenger Service, Inc ,New York, New York, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Discharging employees for engaging in protectedconcerted activities(b)Offering or granting employees bonuses qn order todiscourage support of the Union(c)Threatening employees with loss of employment byreason of termination of Respondent's business if theUnion acts as their collective-bargaining representative(d)Threatening employees with discharge if they sup-port the Union(e)Promising additional benefits to employees if theyabandon the Union, or in order to induce them to do so(f)Interrogating employees respecting union activitiesin general and their support of the Union, in particular(g)Encouraging disregard of subpoenas to testify inBoard proceedings(h)In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself organization, to form labor organizations, to join orassist a labor organization, to bargain collectively12 A threat of closure, by itself is sufficient to render impossible theconducting of a free and fair election Ultra Sonic De Burring, 233NLRB 1060 1068 (1977), enfd 593 F 2d 123 (9th Cir 1979) It creates anunacceptable risk that an election cannot be held free of coercive influence Jim Baker Trucking Co , 241 NLRB 121 (1979)A demand for bargaining is not a prerequisite for the Issuance of abargaining order Peaker Run Coal Co , 228 NLRB 93 (1977)" If no exceptions are filed as5provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposesthrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities2 Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Offer to Anthony Caravello immediate and full re-instatement to his former position or, if that position isnot available, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earnings andother benefits in the manner set forth in the section enti-tled "The Remedy"(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all per-sonnel records and memoranda regarding Joseph Dunstand all records necessary to analyze the amount of back-pay due under the terms hereof(c)On request, recognize and bargain with Amalga-mated Messenger Union, Local 38-A, Service Employ-ees International Union, AFL-CIO as the exclusive bar-gaining representative of the employees in the appropri-ate unit described below and, if an agreement is reached,embody such agreement in a written signed contractThe appropriate unit isAll full-time and regular part-time messengers oper-ating on foot, employed by Respondent from itsManhattan facility, but excluding all other employ-ees, motor vehicle drivers, dispatchers, office cleri-cal employees, accounting personnel, guards, andsupervisors as defined in the Act(d)Post at its Manhattan office in New York, NewYork, copies of the attached notice marked "Appen-dix "is Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyi5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the National Labor Relations Board shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"